963 F.2d 367
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Sirrell Anthony CALLAWAY, Petitioner-Appellant,v.COMMONWEALTH of Virginia, Respondent-Appellee.
No. 92-6353.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 4, 1992Decided:  May 22, 1992

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Jackson L. Kiser, District Judge.  (CA-92-271-R)
Sirrell Anthony Callaway, Appellant Pro Se.
W.D.Va.
DISMISSED.
Before HALL, WILKINS, and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
Sirrell Anthony Callaway appeals from the district court's order construing his 42 U.S.C. § 1983 (1988) complaint as a petition pursuant to 28 U.S.C. § 2254 (1988) and denying relief.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss on the reasoning of the district court.  Callaway v. Commonwealth of Va., No. CA-92-271-R (W.D. Va.  Mar. 25, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED